Citation Nr: 1009405	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-23 413	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for skin disorder.

3.  Entitlement to service connection for eye disorder.

4.  Entitlement to service connection for foot fungus and 
onychomycosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from August 2004 to 
July 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the Veteran, through his 
authorized representative, that a withdrawal of the above-
listed appealed issues is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran attended a hearing before 
the undersigned Veterans Law Judge with his representation 
present in January 2010.  At the hearing, the Veteran, 
through his authorized representative, upon questioning 
clearly indicated that there were no "medical issues on 
appeal then" and the Veteran only wished to proceed on the 
issue of entitlement to VA Vocational and Rehabilitation 
services.  Thus, the Board finds that the Veteran has 
withdrawn the issues on appeal (as listed above).  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appealed issues, and they are 
dismissed.


ORDER

The appealed issues are dismissed.




		
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


